On Petition for Rehearing.
Roby, J.
Appellant’s petition for a rehearing has received the consideration always invited by sincere and courteous argument. The principles enunciated by the authorities heretofore cited are still regarded as applicable to and controlling in this case'.
The complaint contains an averment as follows: “The plaintiff informed the defendant that said payment of said instalments on the policy, in advance, was made both for the purpose of securing insurance for the term of three years from said date, for the sum of $2,000, and thereafter of securing paid-up insurance for the sum of $300. That the main consideration for taking said policy of insurance with the defendant company, and for the payment in advance of said three instalments, was the agreement on the part of the defendant to issue said paid-up policy on demand,” The averment is not equivalent to an averment of surrender. There is an essential difference between an expressed intention to do a certain thing and doing it. Joyce v. Hamilton, 111 Ind. 163, 165. To “surrender” means to cancel cr yield up. The appellant did not cancel or yield up the policy or his right to continue it in force for the full amount of $2,-000. Had he offered to pay the fourth premium before the policy had expired, there could be no doubt but that appellee would have been required to accept- the payment and continue the insurance, notwithstanding that it had been informed, when the first payment was made, that appellant did not intend, then, to* pay the fourth premium, but did *625then intend to surrender the policy at the end of the term paid for. The appellant had an option to surrender the policy and receive the paid-up policy, or not to do so. If he chose to comply with the conditions of the contract appellee was without power to refuse to accept the surrender. Crown Point Iron Co. v. Aetna Ins. Co., 127 N. Y. 608.
The averment does not show a surrender within the meaning of the provision of the contract, and it does not show a surrender by agreement, there being no acceptance averred, even if the statement was construed as a proposition.
The petition is overruled.